Title: To James Madison from William Jarvis, 19 January 1805 (Abstract)
From: Jarvis, William
To: Madison, James


19 January 1805, Lisbon. “The original of the accompanying duplicate went by the Ship Romulus Via Philadelphia.
“The Constitution got Prattic the 11th. (ie in 14 days) she has since parted a Cable and another has been spoken for of 21 Inches. Her old Bowsprit is so decayed & sprung that not any part of it will answer. By the 27th. or 28th. I imagine her repairs will be compleated. I have already sent on board about fifty good Seamen & probably 20 or 30 more will be obtained. Inclosed is a Copy of my letter to Mr. de Araujo relative to the supply of an Anchor & his answer. An order would have been much more agreeable but I suppose this will be granted.
“A few days ago Mr. Gambier met me on Change & spoke to me relative to the allowing of British Seamen to enter into our service. Much conversation ensued on the subject, in which I animadverted on the conduct of the Commanders of British Vessels of War, and finally ended by observing that I thought it an affair more proper for our respective Governments to come to an understanding about than for discussion between their Agents, as it did not appear to me a subject that was left to my option & the onl⟨y⟩ step I felt myself at liberty to take was to advise the giving up Men who had deserted either from Men of War or Merchantmen. The next day I received a letter of the 15th. from him, which I had copied & sent to Captain Rodgers: from whom I red a reply the 16th. a Copy of which I inclosed in my letter to Mr. Gambier of the same date. Copies of all which go inclosed. The Correspondence terminat⟨e⟩d here, nor do I learn that Mr. Gambier has taken any other steps on the subject.
“The Moorish Frigate here, two or three days ago began to get out her outriggers preparatory to heaving down. I understand from the Portuguese Agent to the Agents of the Emperor, that it is to inspect & clean her bottom & that it is probable she will not be coppered. The Bulwark of the Brig is not yet compleated. With the Frigate at St. Ubes they are not doing any thing. I cannot learn that any steps have been taken toward a Peace with the King of Prussia. As that Court has been much more in the habit of Receiving than paying Money for their friendship and it is understood that money is not an article they are fond of parting with; it is possible they may not be willing to disburse as much as will satisfy the avidity or enlarged expectations of the Emperor founded on the recent success of the Admiral. But still I imagine that some measure of precaution may not be unworthy of the attention of Government, if two or three Vessels can be spared for the purpose.
“In a conversation the other day with Mr. Johnstone the Purser of the Constitution relative to the forgery, I mentioned that it must have been by some person well acquainted with the arrangments of Government & told him the information I had received from Cadiz relative to the Man. He observed that there was an Italian who had been Secretary to Commodore Morris, that understood three or four languages and whom from the circumstance of his quitting Commodore Morris about that time without assigning any sufficient reason, from his capability & from the Knowledge he must have had of the arrangements of Government he really beleived to be the person. Upon this I shew him the inclosed letters & he beleived it the same hand. He will look to see if he has not some of his writing on board for a comparison; but as I can obtain several of his letters I concluded it best to forward those as there no doubt must be some of his writing in the Secretary of the Navy’s Office and also in the possession of Captain Morris. The best of the two is about the hand he wrote all his English letters in, but the French letters to Gonne⟨s⟩ Harrison & Lupton are more of a french hand than the worst; but as well as my recollection serves me not compleatly disguised. Mr. Johnstone did not remember his real name.
“Inclosed is likewise a Copy of Admiral Sir John Orde’s letter to the Governor of Cadiz announcing the blockade of that Port with a translation of the Governor⟨s⟩ answer; also dup: Copy of the translation of the Spanish Manifesto. The alarm about this Country being involved in the War seems to be daily subsiding. We have nothing new of importance. I understand that Mr. Munroe has arrived in Madrid. Inclosed is a letter from Mr. Pinckney & Mr. Simpson.”
Adds in a postscript: “Mr. Rademaker takes his passage in the ship Hare & will sail in 3 or 4 days.”
 